PER CURIAM.
We are all of opinion that the evidence in this case is entirely insufficient to sustain the report and judgment. A new trial must be awarded, because there is nothing in the record which would justify a modification. The testimony is too slight to enable the court to reduce the awards to any fixed sum. The case was tried seemingly without appreciation of the necessity for proper and adequate proof such as is required in all these cases. The judgment must be reversed, and a new trial ordered before another referee, to be appointed by the court, with costs to the appellants to abide the event.